DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9, 12 – 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuscher (US 20160012686).

Regarding claim 1, Kuscher teaches a method comprising: detecting, by a motion sensor of an information handling system, a predefined motion pattern (paragraph [0047] and figure 1 shows a motion sensor, item 118 interpreted as an accelerometer detecting movement of an information handling system. The information handling system is interpreted as computing device item 106 The predefined motion pattern is interpreted as a user tapping the housing of a computing device one or more times).
Kuscher teaches providing a trigger signal as a battery charge request in response to the predefined motion pattern being detected (paragraph [0047 teaches wherein the accelerometer generates a signal in response to the predefined motion of tapping).
Kuscher teaches requesting, by an embedded controller of the information handling system, a relative state of charge of a battery in response to the trigger signal (defined in paragraphs [0026] an embedded controller, interpreted as processor item 107 implements the function of the indicator so that a battery state of charge may be indicated).
Kuscher teaches receiving the relative state of charge of the battery; providing an indication signal for the relative state of charge of the battery; and outputting, by a battery charge indicator, an indication of the relative state of charge of the battery based on the indication signal (Paragraph [0022] teaches wherein the computing device also can include a sensor that detects a user's activity with respect to the computing device and that activates the visual indicator to provide information about the operating status of the computing device. In some implementations, the sensor can include an accelerometer that can detect motion of the computing device. Paragraph [0049] teaches wherein the indicator item 108 may provide information about the battery state of charge). 

Regarding claim 2, Kuscher teaches the method of claim 1, wherein the predefined motion is a double tap movement of the information handling system in a single direction (defined in paragraph [0047] wherein the accelerometer sensor may be configured to generate a signal indicating user activity when a user taps the housing of the computing device one or more times).

Regarding claim 3, Kuscher teaches the method of claim 2, further comprising: detecting that taps of the double tap movement occur within a specific interval of time (defined in paragraph [0047] wherein the accelerometer sensor may be configured to generate a signal indicating user activity when a user taps the housing of the computing device one or more times. The signal may be generated when the user taps the computing device three times in rapid succession (e.g., in less than one second).).

Regarding claim 5, Kuscher teaches the method of claim 1, wherein the motion sensor remains powered on while remaining components of the information handling system are powered off (defined in paragraph [0013] wherein Displaying the battery status information can occur while the computing device is in a powered off state interpreted as a low power sleep state).

Regarding claim 6, Kuscher teaches the method of claim 1, further comprising: waking the embedded controller via the relative state of charge request if the embedded controller is powered off (defined in paragraphs [0053] — [0054] wherein the controller is off, interpreted as a sleep state, then wakes up in response to charge request, interpreted as a sensor response from the indicator item 108).

Regarding claim 7, Kuscher teaches a method comprising: detecting, by a motion sensor of an information handling system, a predefined motion pattern (paragraph [0047] and figure 1 shows a motion sensor, item 118 interpreted as an accelerometer detecting movement of an information handling system. The information handling system is interpreted as computing device item 106 The predefined motion pattern is interpreted as a user tapping the housing of a computing device one or more times).
Kuscher teaches providing a trigger signal as a battery charge request in response to the predefined motion pattern being detected (paragraph [0047 teaches wherein the accelerometer generates a signal in response to the predefined motion of tapping).
Kuscher teaches requesting, by an embedded controller of the information handling system, a relative state of charge of a battery in response to the trigger signal (defined in paragraphs [0026] an embedded controller, interpreted as processor item 107 implements the function of the indicator so that a battery state of charge may be indicated).
Kuscher teaches providing an indication signal for the relative state of charge of the battery; and illuminating, by a battery charge indicator, a different number of micro holes in the battery charge indicator to output an indication of the relative state of charge of the battery based on the indication signal (Paragraph [0022] teaches wherein the computing device also can include a sensor that detects a user's activity with respect to the computing device and that activates the visual indicator to provide information about the operating status of the computing device. In some implementations, the sensor can include an accelerometer that can detect motion of the computing device. Paragraph [0049] teaches wherein the indicator item 108 may provide information about the battery state of charge).

Regarding claim 8, Kuscher teaches the method of claim 7, wherein the predefined motion is a double tap movement of the information handling system in a single direction (defined in paragraph [0047] wherein the accelerometer sensor may be configured to generate a signal indicating user activity when a user taps the housing of the computing device one or more times).

Regarding claim 9, Kuscher teaches the method of claim 8, further comprising: detecting that taps of the double tap movement occur within a specific interval of time (defined in paragraph [0047] wherein the accelerometer sensor may be configured to generate a signal indicating user activity when a user taps the housing of the computing device one or more times. The signal may be generated when the user taps the computing device three times in rapid succession (e.g., in less than one second).).

Regarding claim 12, Kuscher teaches the method of claim 7, wherein the motion sensor remains powered on while remaining components of the information handling system are powered off (defined in paragraph [0013] wherein Displaying the battery status information can occur while the computing device is in a powered off state interpreted as a low power sleep state).
Regarding claim 13, Kuscher teaches the method of claim 7, further comprising: waking the embedded controller via the relative state of charge request if the embedded controller is powered off (defined in paragraphs [0053] — [0054] wherein the controller is off, interpreted as a sleep state, then wakes up in response to charge request, interpreted as a sensor response from the indicator item 108).

Regarding claim 14, Kuscher teaches a non-transitory computer-readable medium including code that when executed performs a method, the method comprising: detecting a predefined motion pattern (paragraph [0047] and figure 1 shows a motion sensor, item 118 interpreted as an accelerometer detecting movement of an information handling system. The information handling system is interpreted as computing device item 106 The predefined motion pattern is interpreted as a user tapping the housing of a computing device one or more times).
Kuscher teaches providing a trigger signal as a battery charge request in response to the predefined motion pattern being detected (paragraph [0047 teaches wherein the accelerometer generates a signal in response to the predefined motion of tapping).
Kuscher teaches requesting a relative state of charge of a battery in response to the trigger signal defined in (paragraphs [0026] an embedded controller, interpreted as processor item 107 implements the function of the indicator so that a battery state of charge may be indicated).
Kuscher teaches providing an indication signal for the relative state of charge of the battery; and outputting an indication of the relative state of charge of the battery based on the indication signal (Paragraph [0022] teaches wherein the computing device also can include a sensor that detects a user's activity with respect to the computing device and that activates the visual indicator to provide information about the operating status of the computing device. In some implementations, the sensor can include an accelerometer that can detect motion of the computing device. Paragraph [0049] teaches wherein the indicator item 108 may provide information about the battery state of charge).

Regarding claim 15, Kuscher teaches the non-transitory computer-readable medium of claim 14, wherein the predefined motion is a double tap movement of an information handling system in a single direction (defined in paragraph [0047] wherein the accelerometer sensor may be configured to generate a signal indicating user activity when a user taps the housing of the computing device one or more times).

Regarding claim 16, Kuscher teaches the non-transitory computer-readable medium of claim 15, wherein the method further comprises detecting that taps of the double tap movement occur within a specific interval of time (defined in paragraph [0047] wherein the accelerometer sensor may be configured to generate a signal indicating user activity when a user taps the housing of the computing device one or more times. The signal may be generated when the user taps the computing device three times in rapid succession (e.g., in less than one second).).

Regarding claim 19, Kuscher teaches the non-transitory computer-readable medium of claim 14, wherein a motion sensor remains powered on while remaining components of an information handling system are powered off (defined in paragraph [0013] wherein Displaying the battery status information can occur while the computing device is in a powered off state interpreted as a low power sleep state).

Regarding claim 20, Kuscher teaches the non-transitory computer-readable medium of claim 14, wherein the method further comprises waking an embedded controller via the relative state of charge request if the embedded controller is powered off (defined in paragraphs [0053] — [0054] wherein the controller is off, interpreted as a sleep state, then wakes up in response to charge request, interpreted as a sensor response from the indicator item 108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuscher (US 20160012686)  in view of Song/Jinz (US 2018/0096754).

Regarding claim 4, Kuscher teaches the method of claim 2, but does not explicitly teach further comprising: measuring a time domain waveform of detected movement of the information handling system; and performing a Fast Fourier Transform conversion of the time domain waveform to verify that a movement is the double tap movement.
	Song teaches wherein the motion sensor further to measure a time domain waveform of
detected movement of the information handling system, and to perform a Fast Fourier Transform
conversion of the time domain waveform to verify that a movement is the double tap movement
(defined in paragraph [0174] wherein the processor 490 of the electronic device 400 may analyze the frequency and amplitude of the vibration noise by Fourier transforming the vibration noise recorded through the microphone 420. The motion detected in the Song reference is the vibration through the microphone detected by Fourier transform. Paragraph [0109] teaches wherein the acceleration sensor 430 may measure the acceleration, vibration, impact, and motion of the electronic device, thus a tap 
may also be analyzed by fourier transform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kuscher charging system with the frequency analyzing of the Song reference so that the number and type of movement may be properly monitored and analyzed. 
The suggestion/motivation for combination can be found in the Song reference in paragraph [0174] wherein analyzing the motion is taught.

Regarding claim 10, Kuscher teaches the method of claim 8, but does not explicitly teach further comprising: measuring a time domain waveform of detected movement of the information handling system; and performing a Fast Fourier Transform conversion of the time domain waveform to verify that a movement is the double tap movement.
Song teaches wherein the motion sensor further to measure a time domain waveform of
detected movement of the information handling system, and to perform a Fast Fourier Transform
conversion of the time domain waveform to verify that a movement is the double tap movement
(defined in paragraph [0174] wherein the processor 490 of the electronic device 400 may analyze the frequency and amplitude of the vibration noise by Fourier transforming the vibration noise recorded through the microphone 420. The motion detected in the Song reference is the vibration through the microphone detected by Fourier transform. Paragraph [0109] teaches wherein the acceleration sensor 430 may measure the acceleration, vibration, impact, and motion of the electronic device, thus a tap may also be analyzed by fourier transform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kuscher charging system with the frequency analyzing of the Song reference so that the number and type of movement may be properly monitored and analyzed.
The suggestion/motivation for combination can be found in the Song reference in paragraph [0174] wherein analyzing the motion is taught.

Regarding claim 17, Kuscher teaches the non-transitory computer-readable medium of claim 15, but does not explicitly teach wherein the method further comprises: measuring a time domain waveform of detected movement of the information handling system; and performing a Fast Fourier Transform conversion of the time domain waveform to verify that a movement is the double tap movement.
	Song teaches wherein the motion sensor further to measure a time domain waveform of
detected movement of the information handling system, and to perform a Fast Fourier Transform
conversion of the time domain waveform to verify that a movement is the double tap movement
(defined in paragraph [0174] wherein the processor 490 of the electronic device 400 may analyze the frequency and amplitude of the vibration noise by Fourier transforming the vibration noise recorded through the microphone 420. The motion detected in the Song reference is the vibration through the microphone detected by Fourier transform. Paragraph [0109] teaches wherein the acceleration sensor 430 may measure the acceleration, vibration, impact, and motion of the electronic device, thus a tap may also be analyzed by fourier transform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kuscher charging system with the frequency analyzing of the Song reference so that the number and type of movement may be properly monitored and analyzed.
The suggestion/motivation for combination can be found in the Song reference in paragraph [0174] wherein analyzing the motion is taught.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuscher (US 20160012686) in view of Yu (US 20130271067).

Regarding claim 11, Kuscher teaches the method of claim 7, wherein a number of the micro holes illuminated increases at higher states of the relative state of charge of the battery.
	Yu teaches wherein a number of the micro holes illuminated increases at higher states of the relative state of charge of the battery (defined in paragraph [0027] the indicating lights 553 each protrude out from one indicating holes 1124 to indicate a charging state).
It is obvious to combine the Kuscher system with the Yu reference because they are both systems wherein a battery state is provided for a system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kuscher charging system with the LED system of the Yu system so that different charging states may be easily seen.
The suggestion/motivation for combination can be found in the Yu reference in paragraph
[0027] wherein providing different charging states for LEDs are provided.
	
Regarding claim 18, Kuscher teaches the non-transitory computer-readable medium of claim 14, wherein the outputting of the indication of the relative state of the charge of the battery comprises illuminating a different number of micro holes in the battery charge indicator.
Yu teaches wherein a number of the micro holes illuminated increases at higher states of the relative state of charge of the battery (defined in paragraph [0027] the indicating lights 553 each protrude out from one indicating holes 1124 to indicate a charging state).
It is obvious to combine the Kuscher system with the Yu reference because they are both systems wherein a battery state is provided for a system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kuscher charging system with the LED system of the Yu system so that different charging states may be easily seen.
The suggestion/motivation for combination can be found in the Yu reference in paragraph
[0027] wherein providing different charging states for LEDs are provided.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 20160052413 A1	Shimizu; Takayuki et al.: a system to improve battery life
US 20140312836 A1	Lundgren; Mika-Petteri et al.: method for improving devices
US 20120200258 A1	LEE; CHUNG WOO: teaches a display system for a charging device
US 20190036563 A1	Koshy; Kamal J. et al.: teaches charging system for a wireless device
US 20120001591 A1	Fukaya; Yudai: teaches a device with a display
US 20070182376 A1	Doyle; Thomas F.: teaches a battery management device.
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859